ON SUGGESTION OF ERROR.
We think that the construction given the statute involved in the former opinion was correct; and we do not now feel called on to pass on the constitutional question here urged for the first time on suggestion of error, and not raised by the pleadings. Taylor v. Copeland, Miss., 183 So. 519; Eady et al. v. State,153 Miss. 696, 122 So. 199; City of Laurel v. Fox, 154 Miss. 755, 762, 122 So. 484, 124 So. 73; Warren County v. Mississippi River Ferry Company, 170 Miss. 183, 194, 154 So. 349, 155 So. 349; State ex rel. Suddoth v. Tann, 172 Miss. 162, 167, 158 So. 777, 159 So. 539.
Suggestion of error overruled.